COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


CHRISTOPHER SMITH,                                §
                                                                    No. 08-14-00126-CR
                     Appellant,                   §
                                                                      Appeal from the
v.                                                §
                                                                        County Court
THE STATE OF TEXAS,                               §
                                                                   of Crane County, Texas
                     Appellee.                    §
                                                                         (TC# 8016)
                                                  §

                                  MEMORANDUM OPINION

        Christopher Smith is attempting to appeal an order revoking his community supervision.

Finding that Appellant has not timely filed his notice of appeal, we dismiss the appeal for want

of jurisdiction.

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). The information provided to the Court reflects that

the trial court entered the order revoking Appellant’s community supervision on February 27,

2014. Appellant did not file a motion for new trial. Therefore, his notice of appeal was due to

be filed no later than March 29, 2014, a Saturday. See TEX.R.APP.P. 26.2(a)(1). Pursuant to

Rule 4.1, the due date was extended to Monday, March 31, 2014.                        TEX.R.APP.P.

4.1(a)(providing that if the last day of a period falls on a weekend or a legal holiday, the period

extends to the next day that is not a Saturday, Sunday, or legal holiday). Appellant filed his
notice of appeal one day late on April 1, 2014. Pursuant to Rule 26.3, a court of appeals may

grant an extension of time to file a notice of appeal if the notice is filed within fifteen days after

the last day allowed, and within the same period, a motion is filed with the court of appeals

reasonably explaining the need for the extension of time. TEX.R.APP.P. 26.3; Olivo, 918 S.W.2d

at 522. That motion was due to be filed no later than April 13, 2014. When a notice of appeal is

filed within the fifteen-day period but no timely motion for extension of time is filed, the

appellate court lacks jurisdiction of the appeal. Olivo, 918 S.W.2d at 522. Accordingly, we

dismiss the appeal for lack of jurisdiction.



                                               GUADALUPE RIVERA, Justice
May 23, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                -2-